DETAILED ACTION
This office action is in response to the amendments filed on 07/29/2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 in view of 35 USC 102 rejections filed 07/29/2022 on pg.9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a network controller that is configured to control a plurality of network devices in a network” in claim 1, “a network controller configured to be in communication with the plurality of network devices”, “the network controller configured to: generate one or more commands” in claim 17, “wherein the network controller is further configured to change a configuration” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 10, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (hereinafter Dickens, US 2019/0044790 A1) in view of Bhandari et al. (hereinafter Bhandari, “In-situ OAM IPv6 Options” 2019 NPL attached.).
Regarding Claim 1, Dickens discloses A computer-implemented method comprising: 
at a network controller (Dickens: Fig. 1 Network Elements 101, which includes network monitor, prediction engine and fault injection engine) that is configured to control a plurality of network devices in a network (Dickens: para.0015 “The fault injection engine 105 is configured to communicate the type and location of the proposed network fault, where, once received, the fault is injected into the network.”), 
generating one or more commands that are configured to inject a failure to propagate through two or more network devices of the plurality of network devices in the network (Dickens: para.0022 “At block 330, the user provides input specifying a type of error to inject into the network 100 and the location (e.g., a target network element 101.sub.1-N, a target device 102.sub.1-N, and/or a target storage node 121.sub.1-N) of the error.” para.0023 “the fault injection engine 105 injects the error at the location specified by the user at block 330. In some embodiments, a SDN controller network element 101.sub.N receives the indications of the fault type and location, and communicates the fault to the specified location. Doing so “injects” the desired type of fault in the specified location.” para.0019 “FIG. 2B depicts a GUI 210 which includes an actual network configuration map 106 that reflects a state of the network 100 after the fault injection engine 105 floods the network connection 201 with garbage data.” it can be seen in para.0019, that the fault injection, in this case the example of the failure is the injection of a flood of garbage data, the data propagates through several nodes as seen in Fig. 2b); 
providing the one or more commands to at least one of the two or more network devices to initiate the failure, wherein the one or more commands cause the failure to propagate through the two or more network devices (Dickens: Fig. 2B para.0022 “At block 330, the user provides input specifying a type of error to inject into the network 100 and the location (e.g., a target network element 101.sub.1-N, a target device 102.sub.1-N, and/or a target storage node 121.sub.1-N) of the error.” para.0023 “the fault injection engine 105 injects the error at the location specified by the user at block 330. In some embodiments, a SDN controller network element 101.sub.N receives the indications of the fault type and location, and communicates the fault to the specified location. Doing so “injects” the desired type of fault in the specified location.” the error, such as the garbage data injection of para.0019, is communicated to be initiated at a particular location in the network and is then propagated to the other nodes. )and 
cause the two or more network devices to collect and propagate telemetry data, on a hop-by-hop basis (Dickens: para.0024 “As shown, the method 400 begins at block 410, where the network monitor 103 determines the current network map 106 of network entities (e.g., the network elements 101.sub.1-N, devices 102.sub.1-N, and storage devices 121 deployed in the SAN 120). Generally, the network monitor 103 may use network discovery protocols to communicate with each network entity, and receive responses therefrom. At block 420, the network monitor 103 determines the attributes from the responses received during the discovery process at block 410. The attributes may include configurations, parameter settings, statuses, health, capabilities, and the like.” each node, i.e. each hop of network described in Fig. 2a-c, would propagate a response back to the network monitor with current status of the node.), 
from the two or more network devices as the failure propagates through a network path that includes the two or more network devices (Dickens: para.0023 “. At block 360, the network monitor 103 determines the resultant network configuration subsequent to injecting the fault at block 350. For example, if the user specifies to disable a port of a network element 101.sub.N, the network 100 reconfigures itself once the port is disabled. The network monitor 103 then generates a network map 106 reflecting the reconfigured network topology.” the network map generation process occurs again after the error injected to compare the before and after state of the network maps, after the error has been injected into the network.); 
obtaining the telemetry data collected from the two or more network devices (Dickens: para.0024 “As shown, the method 400 begins at block 410, where the network monitor 103 determines the current network map 106 of network entities (e.g., the network elements 101.sub.1-N, devices 102.sub.1-N, and storage devices 121 deployed in the SAN 120). Generally, the network monitor 103 may use network discovery protocols to communicate with each network entity, and receive responses therefrom. At block 420, the network monitor 103 determines the attributes from the responses received during the discovery process at block 410. The attributes may include configurations, parameter settings, statuses, health, capabilities, and the like.” para.0023 “At block 360, the network monitor 103 determines the resultant network configuration subsequent to injecting the fault at block 350. For example, if the user specifies to disable a port of a network element 101.sub.N, the network 100 reconfigures itself once the port is disabled. The network monitor 103 then generates a network map 106 reflecting the reconfigured network topology.” telemetry data is collected from each node after the error has been injected in order to generate a resultant network map); and 
analyzing the telemetry data to determine an impact in the network of the failure propagated through the two or more network devices (Dickens: para.0026 “At block 620, the network monitor 103 compares the current predicted network map 106 generated at block 450 to the actual, resultant network map 106 generated at block 360 after the fault is injected. At block 630, the network monitor 103 identifies, based on the comparison, differences between the current predicted network map 106 and the actual network map 106. For example, if the predicted network map 106 specified that a network link would be disabled, but the actual network map 106 reflects that the network link is in operation, the network monitor 103 determines the network link as a difference.” the difference between the two network maps, before and after error injection, is compared to determine the impact.).
However Dickens does not explicitly disclose wherein generating the one or more commands comprises specifying a collection type in a collection type field of an in-Situ Operations Administration and Maintenance (iOAM) protocol as one of end-to-end network path collection and single node collection.
Bhandari discloses wherein generating the one or more commands comprises specifying a collection type in a collection type field of an in-Situ Operations Administration and Maintenance (iOAM) protocol as one of end-to-end network path collection (Bhandari: pg. 3/8 2.2 E2E: Edge-to-Edge, pg. 4-5 “In-situ OAM options are inserted as Option data as follows:… 4. Edge to Edge option” it can be seen that an option for e2e operation can be selected, this is considered to be equivalent to a command.  Page 4 further shows where the “option type” field is located.) and single node collection (Bhandari: pg 4-5, options 1-3 all provide hop by hop analysis, therefore are considered to be single node collection options.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens with Bhandari in order to incorporate wherein generating the one or more commands comprises specifying a collection type in a collection type field of an in-Situ Operations Administration and Maintenance (iOAM) protocol as one of end-to-end network path collection and single node collection.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved network analysis and diagnosis (Bhandari: pg. 3, section 3.).

Regarding Claim 2, Dickens-Bhandari discloses claim 1 as set forth above.
Dickens further discloses wherein the one or more commands are configured to inject the failure through the two or more network devices that are in an end-to-end network path between a source node and a destination node in the network (Dickens: para.0017 “FIG. 2A depicts an example graphical user interface (GUI) 200 for testing and delivering verification of network configurations, according to various embodiments. More specifically, the GUI 200 depicts a predicted network map 106 generated by the prediction engine 104 responsive to user input received via the user interface 110. As previously indicated, the user may specify a type and location of an error to inject into the network 100 via the user interface 110. In the example depicted in FIG. 2A, the user may specify to inject a fault which floods the network elements 101.sub.1-N with garbage data (e.g., data that is not properly formatted).” it can be seen that the failure can be injected in network 200 in Fig. 2A, in this case if the 101 1-2 devices are the 2 or more devices, the failure can be injected into these devices, that are between a destination and a source 102->121).

Regarding Claim 4, Dickens-Bhandari discloses claim 1 as set forth above.
Dickens further discloses wherein the failure is a network device failure between the two or more network devices, including a failure of any physical component on the network device that can fail, including failure of one or more of: a line card, a port (Dickens: para.0016 “The user interface 110 of the devices 102.sub.1-N allows a user to define a type and location of a fault to inject in the network 100. For example, a user may specify to inject a fault at network element 101.sub.2, where the fault disables a first port of the network element 101.sub.2. .. The fault injection engine 105 may then communicate the fault to the network element 101.sub.2, which injects the fault, disabling the first port of the network element 101.sub.2.” the fault engine can communicate a fault to a node to disable a port.  It can be seein Fig. 2a-c that the ports are between the network devices, 210-215.), 
a power supply, memory, central processing unit, and hard drive.

Regarding Claim 5, Dickens-Bhandari discloses claim 1 as set forth above.
Dickens further disclose wherein the failure is a link failure including one or more of: a traffic error (Dickens: para.0017 “In the example depicted in FIG. 2A, the user may specify to inject a fault which floods the network elements 101.sub.1-N with garbage data (e.g., data that is not properly formatted).” the traffic error consists of the traffic being improperly formatted data.), a traffic capacity load, a maximum transmission unit (MTU) size, and a fragmentation error.

Regarding Claim 10, Dickens-Bhandari disclose claim 1 as set forth above.
Dickens discloses the one or more commands provided to the two or more network devices to simulate the failure across the network path (Dickens: Fig. 2B para.0022 “At block 330, the user provides input specifying a type of error to inject into the network 100 and the location (e.g., a target network element 101.sub.1-N, a target device 102.sub.1-N, and/or a target storage node 121.sub.1-N) of the error.” para.0023 “the fault injection engine 105 injects the error at the location specified by the user at block 330. In some embodiments, a SDN controller network element 101.sub.N receives the indications of the fault type and location, and communicates the fault to the specified location. Doing so “injects” the desired type of fault in the specified location.” the error, such as the garbage data injection of para.0019, is communicated to be initiated at a particular location in the network and is then propagated to the other nodes. ).
However Dickens does not explicitly disclose wherein generating the one or more commands comprises specifying values in one or more fields using an in-Situ Operations Administration and Maintenance (iOAM) protocol to indicate the one or more commands provided to the two or more network devices to simulate the failure across the network path.
Bhandari discloses wherein generating the one or more commands comprises specifying values in one or more fields using an in-Situ Operations Administration and Maintenance (iOAM) protocol to indicate the one or more commands (Bhandari: pg. 3/8 2.2 E2E: Edge-to-Edge, pg. 4-5 “In-situ OAM options are inserted as Option data as follows:… 4. Edge to Edge option” it can be seen that an option for e2e operation can be selected, this is considered to be equivalent to a command.  Page 4 further shows where the “option type” field is located and where they are specified within IOAM protocol.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens with Bhandari in order to incorporate wherein generating the one or more commands comprises specifying values in one or more fields using an in-Situ Operations Administration and Maintenance (iOAM) protocol to indicate the one or more commands.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved network analysis and diagnosis (Bhandari: pg. 3, section 3.).

Regarding Claim 11, Dickens-Bhandari discloses claim 1 as set forth above.
Dickens further discloses wherein obtaining the telemetry data is performed from network traffic populated with the telemetry data as the failure is propagated through the network path (Dickens: para.0024 “As shown, the method 400 begins at block 410, where the network monitor 103 determines the current network map 106 of network entities (e.g., the network elements 101.sub.1-N, devices 102.sub.1-N, and storage devices 121 deployed in the SAN 120). Generally, the network monitor 103 may use network discovery protocols to communicate with each network entity, and receive responses therefrom. At block 420, the network monitor 103 determines the attributes from the responses received during the discovery process at block 410. The attributes may include configurations, parameter settings, statuses, health, capabilities, and the like.” para.0023 “At block 360, the network monitor 103 determines the resultant network configuration subsequent to injecting the fault at block 350. For example, if the user specifies to disable a port of a network element 101.sub.N, the network 100 reconfigures itself once the port is disabled. The network monitor 103 then generates a network map 106 reflecting the reconfigured network topology.” telemetry data is collected from each node after the error has been injected in order to generate a resultant network map. This telemetry data is populated in some form of network traffic in order for the network monitor to receive it.).

Regarding Claim 13, Dickens-Bhandari discloses claim 1 as set forth above.
Dickens further discloses changing a configuration of one or more of the plurality of network devices based on the analyzing of the telemetry data (Dickens: para.0027 “At block 640, the network monitor 103 optionally identifies any remedial actions associated with the identified differences. For example, if the actual network map 106 does not utilize optimal routing, the network monitor 103 may identify any actions required to reconfigure the network 100 to utilize the optimal routing. At block 650, the network monitor 103 generates and outputs a graphical representation of the differences identified at block 630.” a configuration of the network is changed and presented to the user in response to the comparison of before and after the fault was injected.).

Regarding Claim 14 it teaches all of the same elements as claim 1 but in An apparatus comprising: a network interface that performs network communications, including communications with network devices in a network (Dickens: para.0038, para.0039); a memory (Dickens: para.0038, para.0039); one or more processors coupled to the network interface and the memory, the one or more processors configured to perform operations (Dickens: para.0038, para.0039).  Therefore the supporting rationale of the rejection of Claim 1 applies equally as well to that of claim 14.

Regarding Claim 15, Dickens-Bhandari discloses claim 14 as set forth above.
Dickens further discloses wherein the one or more commands are configured to: inject the failure through the two or more network devices that are in an end-to-end network path between a source node and a destination node in the network (Dickens: para.0017 “FIG. 2A depicts an example graphical user interface (GUI) 200 for testing and delivering verification of network configurations, according to various embodiments. More specifically, the GUI 200 depicts a predicted network map 106 generated by the prediction engine 104 responsive to user input received via the user interface 110. As previously indicated, the user may specify a type and location of an error to inject into the network 100 via the user interface 110. In the example depicted in FIG. 2A, the user may specify to inject a fault which floods the network elements 101.sub.1-N with garbage data (e.g., data that is not properly formatted).” it can be seen that the failure can be injected in network 200 in Fig. 2A, in this case if the 101 1-2 devices are the 2 or more devices, the failure can be injected into these devices, that are between a destination and a source 102->121); 
and/or inject the failure within a specific area or domain, within a specific region of multiple regions, and within an inter country region spanning two or more countries.

Regarding Claim 16, Dickens-Bhandari discloses claim 14 as set forth above.
Dickens further discloses wherein the failure is a network device failure and/or a link failure between the two or more network devices (Dickens: para.0022 “Example error types include disabling network ports, enabling network ports, injecting garbage data into links, shutting down the target, rebooting the target, etc.” disabling a port would constitute a link failure, and shutting down a target would be emulating a device failure).

Regarding Claim 17 it teaches all of the same elements as claim 1 but in A system comprising: a plurality of network devices in a network, each of the plurality of network devices configured with a failure probe function; and a network controller configured to be in communication with the plurality of network devices, the network controller configured (Dickens: para.0038, para.0039).  Therefore the supporting rationale of the rejection of Claim 1 applies equally as well to that of claim 17.

Regarding Claim 18, Dickens-Bhandari discloses claim 17 as set forth above.
Dickens further discloses wherein the one or more commands are configured to: inject the failure through the two or more network devices that are in an end-to-end network path between a source node and a destination node in the network (Dickens: para.0017 “FIG. 2A depicts an example graphical user interface (GUI) 200 for testing and delivering verification of network configurations, according to various embodiments. More specifically, the GUI 200 depicts a predicted network map 106 generated by the prediction engine 104 responsive to user input received via the user interface 110. As previously indicated, the user may specify a type and location of an error to inject into the network 100 via the user interface 110. In the example depicted in FIG. 2A, the user may specify to inject a fault which floods the network elements 101.sub.1-N with garbage data (e.g., data that is not properly formatted).” it can be seen that the failure can be injected in network 200 in Fig. 2A, in this case if the 101 1-2 devices are the 2 or more devices, the failure can be injected into these devices, that are between a destination and a source 102->121); 
and/or inject the failure within a specific area or domain, within a specific region of multiple regions, and within an inter country region spanning two or more countries.

Regarding Claim 19 Dickens-Bhandari discloses claim 17 as set forth above.
Dickens further disclose wherein the failure is a network device failure and/or a link failure between the two or more network devices (Dickens: para.0022 “Example error types include disabling network ports, enabling network ports, injecting garbage data into links, shutting down the target, rebooting the target, etc.” disabling a port would constitute a link failure, and shutting down a target would be emulating a device failure).

Regarding Claim 20, Dickens-Bhandari discloses claim 17 as set forth above.
Dickens further discloses wherein the network controller is further configured to change a configuration of one or more of the plurality of network devices based on analysis of the telemetry data (Dickens: para.0027 “At block 640, the network monitor 103 optionally identifies any remedial actions associated with the identified differences. For example, if the actual network map 106 does not utilize optimal routing, the network monitor 103 may identify any actions required to reconfigure the network 100 to utilize the optimal routing. At block 650, the network monitor 103 generates and outputs a graphical representation of the differences identified at block 630.” a configuration of the network is changed and presented to the user in response to the comparison of before and after the fault was injected.).



2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (hereinafter Dickens, US 2019/0044790 A1) in view of Bhandari et al. (hereinafter Bhandari, “In-situ OAM IPv6 Options” 2019 NPL attached.) in view of Cohen et al. (hereinafter Cohen, US 2018/0337828 A1).
Regarding Claim 3, Dickens-Bhandari discloses claim 1 as set forth above.
However Dickens-Bhandari does not explicitly disclose wherein the one or more commands are configured to inject the failure within a specific area or domain, within a specific region of multiple regions, and within an inter country region spanning two or more countries.
Cohen discloses wherein the one or more commands are configured to inject the failure within a specific area or domain, within a specific region of multiple regions, and within an inter country region spanning two or more countries (Cohen: para.0020 “The data centers may be located in corresponding geographical regions, where each geographical region refers to: geographical areas of one or more businesses; one or more towns; one or more cities; one or more states; one or more countries; a continent; and/or other geographical area.” para.0027 “The fault injection application 44 causes errors to occur in selected network devices and/or at selected interfaces of the network devices. The circuit database application 46 stores in a physical connection database data indicating connections between network devices. The insights analytics application 48 collects alerts and/or response signals generated based on the errors caused by the fault injection application 44.” the fault injection can occur at any network device interface etc in the network.  It can be seen in para.0020 that data centers may span any number of regions or countries, therefore the failure injection command can be injected into a specific area, region, or spanning countries.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens-Bhandari with Cohen in order to incorporate wherein the one or more commands are configured to inject the failure within a specific area or domain, within a specific region of multiple regions, and within an inter country region spanning two or more countries, and apply the techniques of Dickens to larger scale areas such as the ones in Cohen.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving network conditions by monitoring responses to error injections (Cohen: para.0005-para.0006, para.0020).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (hereinafter Dickens, US 2019/0044790 A1) in view of Bhandari et al. (hereinafter Bhandari, “In-situ OAM IPv6 Options” 2019 NPL attached.) in view of Sethi et al. (hereinafter Sethi, US 2019/0222485 A1).
Regarding Claim 6, Dickens-Bhandari discloses claim 1 as set forth above.
However Dickens-Bhandari does not explicitly disclose wherein the failure is a Virtual Extensible Local Area Network (VXLAN) failure including one or more of: removing virtual tunneling endpoint (VTEP) addresses, deleting a Route Reflector, virtual network identifier (VNI) forwarding functions including deleting Anycast gateway, and removing virtual routing and forwarding (VRF) components.
Sethi discloses wherein the failure is a Virtual Extensible Local Area Network (VXLAN) failure (Sethi: para.0111 “Models 270A, 270B, 272, 274, 276 can provide representations of various aspects of the network or various configuration stages for MIM 200. For example, one or more of Models 270A, 270B, 272, 274, 276 can be used to generate Underlay Model 278 representing one or more aspects of Fabric 120 (e.g., underlay topology, routing, etc.), Overlay Model 280 representing one or more aspects of the overlay or logical segment(s) of Network Environment 100 (e.g., COOP, MPBGP, tenants, VRFs, VLANs, VXLANs, virtual applications, VMs, hypervisors, virtual switching” the testing environment includes VXLAN) 
Including one or more of: removing virtual tunneling endpoint (VTEP) addresses, deleting a Route Reflector, virtual network identifier (VNI) forwarding functions including deleting Anycast gateway, and removing virtual routing and forwarding (VRF) components (Sethi: para.0154 “At step 404, Assurance Appliance 300 can generate one or more smart events. Assurance Appliance 300 can generate smart events using deep object hierarchy for detailed analysis, such as Tenants, switches, VRFs, rules, filters, routes, prefixes, ports, contracts, subjects, etc.” para.0155 “At step 406, Assurance Appliance 300 can visualize the smart events, analysis and/or models. Assurance Appliance 300 can display problems and alerts for analysis and debugging, in a user-friendly GUI” para.0159 “ In order to address these challenges, a network environment can be emulated at a specific state using gathered snapshot data for the network environment at the specific state. In particular, the network environment can be emulated after the network environment has changed away from the specific state. Subsequently, an assurance appliance can be re-executed in the emulated network environment at the specific state in order to debug or otherwise diagnose problems with either or both the network environment and the assurance appliance. ” system deals with generating a snapshot of a network and generating a model that would be identical to that state in order to debug the system.  As the model includes VRF, VLANS and such, it is obvious that these components can fail thereby “removed” from the model as they would not be functional, and that failed system can be emulated and debugged in this way.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens-Bhandari with Sethi in order to incorporate wherein the failure is a Virtual Extensible Local Area Network (VXLAN) failure including one or more of: removing virtual tunneling endpoint (VTEP) addresses, deleting a Route Reflector, virtual network identifier (VNI) forwarding functions including deleting Anycast gateway, and removing virtual routing and forwarding (VRF) components and apply the methods of testing a network of Dickens to the VXLAN area of Sethi.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the testing of networks that is common to both Dickens and Sethi (Dickens: para.0004, Sethi para.0002-0004).

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (hereinafter Dickens, US 2019/0044790 A1) in view of Bhandari et al. (hereinafter Bhandari, “In-situ OAM IPv6 Options” 2019 NPL attached.) in view of Abuelela et al. (hereinafter Abuelela, US 2022/0100599 A1).
Regarding Claim 7 Dickens-Bhandari discloses claim 1 as set forth above.
However Dickens-Bhandari does not explicitly disclose wherein the failure is a Domain Name System (DNS) failure including one or more of: changing routing to a DNS server, creating several DNS requests to cause overload of the DNS server.
Abuelela discloses wherein the failure is a Domain Name System (DNS) failure including one or more of: changing routing to a DNS server (Abuelela: para.0089 “In a similar example, the fault injection service 143 could alternatively identify a DNS service (e.g., provided as a cloud provider service 142) or a network device on the network 113 (e.g., a switch, router, etc.). The fault injection service 143 could invoke an API provided by the DNS service to resolve requests for the virtual compute instance 116 to a non-routable network destination, sometimes referred to as a network blackhole or sinkhole” the DNS can be altered when injecting a failure to route to an improper destination), creating several DNS requests to cause overload of the DNS server. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens-Bhandari with Abuelela in order to incorporate wherein the failure is a Domain Name System (DNS) failure including one or more of: changing routing to a DNS server, creating several DNS requests to cause overload of the DNS server, and apply the methods of testing a network of Dickens to that of the DNS area of Abuelela.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving the testing of networks that is common to both Dickens and Abuelela (Dickens: para.0004, Abuelela: para.0001).

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (hereinafter Dickens, US 2019/0044790 A1) in view of Bhandari et al. (hereinafter Bhandari, “In-situ OAM IPv6 Options” 2019 NPL attached.) in view of Kabulepa et al. (hereinafter Kabulepa, US 2010/0192051 A1).
Regarding Claim 8, Dickens-Bhandari discloses claim 1 as set forth above.
However Dickens-Bhandari does not explicitly disclose wherein the failure is related to a networking technology including one or more of: an encapsulation error; a routing protocol error including database corruption, neighbor failure, adjacency failure, and next hop failure; and Storage Area Network (SAN) protocol failure including storage traffic load, shut down of SAN ports, wrong World Wide Name (WWN), and wrong Logical Unit Number (LUN).
Kabulepa discloses wherein the failure is related to a networking technology including one or more of: an encapsulation error (Kabulepa: para.0013 “A quantitative verification or a check on the actual error recognition rate of the additional software function is possible only with difficulty in practice, however. If the region of the receiver contains an error check comprising software and hardware means, an independent test on the reliability and quality of these means during the serial transmission can be performed particularly easily using injected errors by specifically implanting the errors in the data to be transmitted and/or check data.” para.0040 “Besides the above-described encapsulation of the CRC check, it is advantageously possible to keep the likelihood of failed corruption of a CRC sum on account of transmission errors particularly low by sending two different messages with incorrect CRC sums within the CRC checking time window.” an encapsulation error associated with CRC of a packet can injected); 
a routing protocol error including database corruption, neighbor failure, adjacency failure, and next hop failure; and Storage Area Network (SAN) protocol failure including storage traffic load, shut down of SAN ports, wrong World Wide Name (WWN), and wrong Logical Unit Number (LUN).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens-Bhandari with Kabulepa in order to incorporate wherein the failure is related to a networking technology including one or more of: an encapsulation error; a routing protocol error including database corruption, neighbor failure, adjacency failure, and next hop failure; and Storage Area Network (SAN) protocol failure including storage traffic load, shut down of SAN ports, wrong World Wide Name (WWN), and wrong Logical Unit Number (LUN).
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving data transmission between nodes (Kabulepa: para.0013).

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (hereinafter Dickens, US 2019/0044790 A1) in view of Bhandari et al. (hereinafter Bhandari, “In-situ OAM IPv6 Options” 2019 NPL attached.) in view of Kaufman (US 10,205,594 B1)
Regarding Claim 9 Dickens-Bhandari discloses claim 1 as set forth above.
However Dickens-Bhandari does not explicitly disclose wherein the failure is related to network security functionality including one or more of: removal of an encryption key, removal of virtual private network (VPN) IP addresses, and failure of security peering to other devices.
Kaufman discloses wherein the failure is related to network security functionality including one or more of: removal of an encryption key (Kaufman: Col.12 lines 28-33 “The key failure action 400 in some examples includes a delete key encryption key 404 action. A delete key encryption key action includes deleting one or more key encryption keys stored on the client or data storage. A key encryption key is a key used to encrypt or decrypt another key.”), removal of virtual private network (VPN) IP addresses, and failure of security peering to other devices
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens-Bhandari with Kaufman in order to incorporate wherein the failure is related to network security functionality including one or more of: removal of an encryption key, removal of virtual private network (VPN) IP addresses, and failure of security peering to other devices.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of testing other times of failures to improve the resiliency of the network (Dickens: para.0004 Kaufman: Col.12 lines 16-33).

6.	Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. (hereinafter Dickens, US 2019/0044790 A1) in view of Bhandari et al. (hereinafter Bhandari, “In-situ OAM IPv6 Options” 2019 NPL attached.) in view of Jeuk et al. (hereinafter Jeuk, US 2019/0306056 A1).

Regarding Claim 12, Dickens-Bhandari discloses claim 10 as set forth above.
However Dickens-Bhandari does not explicitly disclose wherein obtaining the telemetry data is performed via a separate out-of-band communication to the network controller from the two or more network devices.
Jeuk discloses wherein obtaining the telemetry data is performed via a separate out-of-band communication to the network controller from the two or more network devices (Jeuk: para.0003 “Mechanisms which add tracing or other types of telemetry information to the regular data traffic, sometimes also referred to as “in-band” OAM, can complement active, probe-based mechanisms such as ping or traceroute, which are sometimes considered as “out-of-band” because the messages are transported independently from regular data traffic”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dickens-Bhandari with Jeuk in order to incorporate wherein obtaining the telemetry data is performed via a separate out-of-band communication to the network controller from the two or more network devices.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving data collection from nodes (Jeuk: para.0003 para.0013).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nazar et al. (US 2018/0367435 A1). See para.0015 and Fig.3 showing simulating a network failure event.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453